Citation Nr: 1226219	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  12-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from August 1951 to August 1957 and September 1957 to January 1961.  He also had periods of active duty for training in 1969, 1970, and 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, service connection was established for bilateral tinnitus and a 10 percent rating was assigned.  Service connection for bilateral hearing loss was denied.  The Veteran submitted a timely notice of disagreement as to the denial of service connection for bilateral hearing loss, and that claim continues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay caused by remanding this matter, further development is necessary before the claim on appeal can be properly adjudicated.  

Under 38 C.F.R. § 20.600 (2011), an appellant "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  If an appellant appoints a representative, VA is to give the representative an opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board "in all instances."  See VA Adjudication Procedure Manual M21-1MR, Part I, Chapter 5, Section F.27.d (August 19, 2005) (formerly M21-1, Part IV, para. 8.29).  

In this case, the appellant appointed the National Association of County Veterans Service Officers as his representative in December 2009.  The claim on appeal was denied by the RO in an August 2010 rating action.  A timely notice of disagreement was received in October 2010, and a statement of the case was issued in January 2010.  In January 2012, VA FORM 9 was submitted to the record.  The claims file was then forwarded to the Board.  However, contrary to the procedural requirements of the VA Adjudication Procedure Manual M21-1MR, Part I, 5.F.27.d, the appellant's representative was not first afforded the opportunity to prepare a VA FORM 646, apparently because the representative's office was not on station at the RO.  The claims file must be made available to the representative to review the post-remand record and offer written argument on the appellant's behalf, and the Board has no discretion but to remand this case.  The appellant cannot be denied due process and must be afforded his full right to representation during all stages of the appeal.  See 38 C.F.R. § 20.600 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Refer the claims folder to the appellant's representative for the purpose of providing it the opportunity to respond to the present appeal, including the execution and submission of a VA FORM 646, Statement of Accredited Representative in Appealed Case.  

At the completion of this development, if no additional evidence has been submitted, return the claim to the Board for final adjudication.  If additional evidence is submitted by the appellant or his representative, readjudicate the claim.  If the claims remain denied, issue to the appellant and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

